       3:17-cv-03139-SEM-TSH # 56             Page 1 of 4                                             E-FILED
                                                                      Friday, 26 October, 2018 01:10:22 PM
                                                                               Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

ALLIED WORLD SPECIALTY INSURANCE                     )
COMPANY f/k/a DARWIN NATIONAL                        )
ASSURANCE COMPANY,                                   )
a Delaware Corporation,                              )
                                                     )
                      Plaintiff,                     )      Case No.: 17-CV-03139-SEM-TSH
                                                     )
SIU PHYSICIANS & SURGEONS, INC.,                     )
an Illinois Corporation, SAJIDA AHAD,                )
JAN RAKINIC, CHRISTINA VASSILEVA,                    )
and ERICA ROTONDO,                                   )
                                                     )
                      Defendants.                    )

             JOINT MOTION FOR TELEPHONIC STATUS CONFERENCE

       The Parties, by and through their respective counsel, hereby request a telephonic status

conference with the Court to discuss scheduling, and in support thereof state as follows:

       Plaintiff Allied World’s Motion for Summary Judgment (Dkt. # 39), the Physician

Defendants’ Motion to Stay (Dkt. # 47) and Plaintiff Allied World’s Motion to Strike

Undisclosed Evidence (Dkt. # 51) are all fully-briefed and pending the Court’s decision.

However, several significant pre-trial dates, and the trial itself in this matter, are scheduled to

occur in the near term. Specifically, per this Court’s text order of June 11, 2018, motions in

limine are due to be filed by November 19, 2018; a pretrial conference is scheduled for

December 3, 2018; and trial is scheduled to begin December 18, 2018.

       Given the potential for some or all of the pending motions to dispose of this matter in its

entirety and/or to moot the deadlines set in the Court’s June 11, 2018 Order, the Parties

respectfully request that the Court enter an Order scheduling a telephonic status conference at

which all Parties and the Court can discuss modification of the schedule in this case. The Parties
       3:17-cv-03139-SEM-TSH # 56             Page 2 of 4



understand that the Court has availability for such a conference on November 1 and 2, 2018.

Either of these dates is acceptable to counsel for the Parties. Counsel for all Parties are available

after 10:30 AM on November 1 and after 10:00 AM on November 2.

       WHEREFORE, the Parties respectfully request that the Court schedule a telephonic

status conference at a time acceptable to the Court on either November 1 after 10:30 AM or

November 2, 2018 after 10:00 AM.



DATED:         October 26, 2018               Allied World Specialty Insurance Company


                                              By: /s/ Jonathan A. Cipriani
                                                         One of its Attorneys


Ommid C. Farashahi
Michael T. Skoglund
Jonathan A. Cipriani
BATESCAREY LLP
191 North Wacker, Suite 2400
Chicago, Illinois 60606
Ph.: 312-762-3100
Fax: 312-762-3200
ofarashahi@batescarey.com
mskoglund@batescarey.com
jcipriani@batescarey.com

Attorneys for Allied World Specialty Insurance Company


                                              SIU Physicians & Surgeons, Inc.

                                              By: /s/Marc J. Ansel
                                                        One of its Attorneys

Marc J. Ansel
Travis Quick
Meyer Capel, A Professional Corporation
306 West Church Street
Champaign Illinois 61820



                                                 2
       3:17-cv-03139-SEM-TSH # 56          Page 3 of 4



Ph:    217-352-1800
Fax: 217-352-1083
mansel@meyercapel.com
tquick@meyercapel.com
Attorneys for SIU Physicians & Surgeons, Inc.


                                           Physician-Defendants Ahad, Rakinic, Vassileva,
                                           and Rotondo

                                           By: /s/J. Bryan Wood
                                                       One of their Attorneys

J. Bryan Wood
Ryan O. Estes
The Wood Law Office, LLC
303 W. Madison, Suite 2650
Chicago, Illinois 60606
Ph.: (312) 554-8600
Fax: (312) 577-0749
bryan@jbryanwoodlaw.com
restes@jbryanwoodlaw.com

Michael F. Brown
DVG Law Partner LLC
P.O. Box 645
Neenah, Wisconsin 54957
Ph.: (920) 757-2488
Fax: (920) 273-6177
mbrown@dvglawpartner.com

Attorneys for Physician-Defendants.




                                                3
        3:17-cv-03139-SEM-TSH # 56              Page 4 of 4




                                  CERTIFICATE OF SERVICE
        On October 26, 2018 I caused to be served a true and correct copy of the foregoing

document upon all counsel of record via the CM/ECF system.

        I declare under penalty of perjury under the laws of the United States of America and the

State of Illinois that the foregoing is true and correct.

        DATED this 26th day of October, 2018, at Chicago, Illinois.


                                                /s/ Jonathan A. Cipriani
                                                Counsel for Allied World Specialty Insurance
                                                Company




                                                   4
